DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2015/0171305 (“Hashimoto”) in view of U.S. Patent Pub. 2013/0207793 (“Weaber”).
Claim 1
Hashimoto discloses an elastomer piezoelectric element configured by alternately disposing first opposite electrodes and second opposite electrodes (electrodes 12 and 16), and sandwiching a dielectric layer between each first opposite electrode and the corresponding second opposite electrode (dielectric layer 14), wherein each of the dielectric layers includes a dielectric elastomer sheet-shaped dielectric portion (Fig., 10), and a conductive common electrode connecting the first opposite electrodes to each other or connecting the second opposite electrodes to each other, and the common electrode is provided so as to extend from one main surface to another main surface of the dielectric portion, and is joined to the first opposite electrode or the second opposite electrode on a joint surface along the dielectric layer (Fig. 10, paragraphs [0070-0072], electrodes 90a and 90b).
Hashimoto discloses a conductive common electrode but does not appear to explicitly disclose the conductive common electrode is made of an elastomer material. 
Weaber discloses a polymer transducer also including dielectric polymers connected by common electrode by a conductive elastomer via (via 68a, Fig. 16B, paragraphs [0101, 0120]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a conductive elastomer common electrode, as disclosed by Weaber, into the device of Hashimoto, for the purpose of providing common electrode that expands and contracts similarly to the body of the transducer thereby reducing delamination (Weaber, paragraph [0120]).

Claim 2
Hashimoto in view of Weaber discloses the elastomer piezoelectric element according to claim 1, wherein the common electrode is provided in an interior of a through-hole provided in the dielectric portion (Weaber, via 68a, Fig. 16B, paragraphs [0101, 0120]).

Claim 3
Hashimoto in view of Weaber discloses the elastomer piezoelectric element according to claim 1, wherein the common electrode is provided at an edge of the dielectric portion (Hashimoto, Fig. 10, Weaber, Fig. 16B, common electrodes provided at edges). 

Claim 4
Hashimoto in view of Weaber discloses the elastomer piezoelectric element according to claim 1, wherein the common electrode is a protrusion formed by protruding a portion of the conductive elastomer first opposite electrode or the conductive elastomer second opposite electrode in a thickness direction of the dielectric portion (Weaber, Fig. 16B). 

Claim 5
Hashimoto in view of Weaber discloses the elastomer piezoelectric element according to claim 1, wherein an insulating elastomer insulated portion is disposed on a portion that is located between two of the dielectric layers and on which neither the first opposite electrode nor the second opposite electrode is disposed (Hashimoto, Fig. 10, outside edge of the gel layers 14 are alternately not patterned with electrode). 

Claim 6
Hashimoto discloses a method for producing an elastomer piezoelectric element, comprising: a unit layer forming step of forming a unit layer that includes a dielectric elastomer sheet-shaped dielectric portion (paragraph [0063]), two common electrodes extending from one main surface to another main surface of the dielectric portion (Fig. 10, electrodes 90a and 90b), and an opposite electrode disposed on one of the main surfaces of the dielectric portion and connected to one of the two common electrodes and a stacking step of stacking and joining a plurality of the unit layers together (electrodes 12 and 16), wherein, in the stacking step, a portion in which the common electrode and the opposite electrode are joined together and a portion in which the common electrodes are joined to each other are formed, so that specific ones of the opposite electrodes are connected to each other (Fig. 10). 
Hashimoto discloses a conductive common electrode but does not appear to explicitly disclose the conductive common electrode is made of an elastomer material. 
Weaber discloses a polymer transducer also including dielectric polymers connected by common electrode by a conductive elastomer via (via 68a, Fig. 16B, paragraphs [0101, 0120]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a conductive elastomer common electrode, as disclosed by Weaber, into the device of Hashimoto, for the purpose of providing common electrode that expands and contracts similarly to the body of the transducer thereby reducing delamination (Weaber, paragraph [0120]).

Claim 7
Hashimoto discloses a method for producing an elastomer piezoelectric element, comprising: stacking dielectric elastomer sheet-shaped dielectric portions and opposite electrodes alternately by repeatedly performing a dielectric portion forming step of forming the dielectric portion (paragraph [0062]), and an electrode forming step of forming two conductive common electrodes extending from one main surface to another main surface of the dielectric portion (Fig. 10, electrodes 90a and 90b), and forming, on one of the main surfaces of the dielectric portion, an opposite electrode connected to one of the two common electrodes (paragraph [0049, 0055]); and connecting specific ones of the opposite electrodes to each other by, when newly forming two of the common electrodes in the electrode forming step, forming a portion in which the new common electrode and the opposite electrode located at an underlying layer are joined together and a portion in which the new common electrode and the common electrode located at an underlying layer are joined together (paragraph [0072]).
Hashimoto discloses a conductive common electrode but does not appear to explicitly disclose the conductive common electrode is made of an elastomer material. 
Weaber discloses a polymer transducer also including dielectric polymers connected by common electrode by a conductive elastomer via (via 68a, Fig. 16B, paragraphs [0101, 0120]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a conductive elastomer common electrode, as disclosed by Weaber, into the device of Hashimoto, for the purpose of providing common electrode that expands and contracts similarly to the body of the transducer thereby reducing delamination (Weaber, paragraph [0120]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853